Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (9,403,466).
Consider Claim 1, Deng discloses a step apparatus (311), comprising: a first step structure (bottom of hoop/ring, Fig. 9A); and an elongate support element (321) coupled to the first step structure, the elongate support element including a hook-shaped element (319) configured to releasably couple to a latch element (14) coupled to a vehicle door well, wherein the first step structure is located below the latch element when the hook-shaped element is releasably coupled to the latch element (See Fig. 9A).
Consider Claim 2, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the latch element includes a U-shaped striker latch element (C3, L50-51).
Consider Claim 3, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the hook-shaped element (319) is sized to extend through a void of the latch element (14).
Consider Claim 4, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the hook-shaped element (319) is distal from the first step structure (bottom of hoop/ring, Fig. 9A) along the elongate support element (321).
Consider Claim 5, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the first step structure (bottom of hoop/ring, Fig. 9A) is load bearing when the hook-shaped element (319) is releasably coupled to the latch element (14).
Consider Claim 6, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein comprising a second step structure (top of hoop/ring, Fig. 9A) coupled to the elongate support element (321).
Consider Claim 7, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein: the first step structure (bottom of hoop/ring, Fig. 9A) is coupled to the second step structure (top of hoop/ring, Fig. 9A) via the elongate support element (321); or the first step structure is coupled to the second step structure via an extension element.
Consider Claim 8, Deng discloses a step apparatus (311), comprising: a first step structure (bottom of hoop/ring, Fig. 9A); and an elongate support element (321) coupled to the first step structure, the elongate support element including a hook-shaped element (319) configured to releasably couple to a latch element (14) coupled to a vehicle door well.
Consider Claim 9, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the first step structure (bottom of hoop/ring, Fig. 9A) is positioned vertically below the latch element (319) when the hook-shaped element is releasably coupled to the latch element (14).
Consider Claim 10, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the latch element (14) includes a U-shaped striker latch element (C3, L50-51).
Consider Claim 11, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the hook-shaped element (319) is sized to extend through a void of the latch element (14).
Consider Claim 12, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the hook-shaped element (319) is distal from the first step structure (bottom of hoop/ring, Fig. 9A) along the elongate support element (321).
Consider Claim 13, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the first step structure (bottom of hoop/ring, Fig. 9A) is load bearing when the hook-shaped element (319) is releasably coupled to the latch element (14).
Consider Claim 14, Deng discloses all the limitations of the claimed invention, as described above, and further discloses comprising a second step structure (top of hoop/ring, Fig. 9A) coupled to the elongate support element (321).
Consider Claim 15, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein: the first step structure (bottom of hoop/ring, Fig. 9A) is coupled to the second step structure (top of hoop/ring, Fig. 9A) via the elongate support element; or the first step structure is coupled to the second step structure via an extension element.
Consider Claim 16, Deng discloses a step apparatus, comprising: a step structure (311); and a hook-shaped element (319) configured to releasably couple to a latch element (14) coupled to a vehicle door well, wherein the step structure (bottom of hoop/ring, Fig. 9A) is configured to be stepped on by and support a human when the hook-shaped element (319) is releasably coupled to the latch element (14).
Consider Claim 17, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the latch element (14) includes a U-shaped striker latch element (C3, L50-51).
Consider Claim 18, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the hook-shaped element (319) is sized to extend through a void of the latch element (14).
Consider Claim 19, Deng discloses all the limitations of the claimed invention, as described above, and further discloses comprising an elongate support element (321) coupled to the step structure (bottom of hoop/ring, Fig. 9A), wherein the hook-shaped element (319) is distal from the step structure (bottom of hoop/ring, Fig. 9A) along the elongate support element (321).
Consider Claim 20, Deng discloses all the limitations of the claimed invention, as described above, and further discloses wherein the step structure (bottom of hoop/ring, Fig. 9A) is located below the latch element (14) when the hook-shaped element (319) is releasably coupled to the latch element (14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618